DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-15 and 17-20.  Claims 5, 6, 8, 13, 14, 17, and 18 remain withdrawn from consideration.  Claims 1-4, 7, 9-12, 15, 19 and 20 are newly rejected under 35 USC 103 as necessitated by amendment.  Accordingly, this action is made final.  

Remarks
The status identifier of claim 16 is listed as “(To be canceled)”.  This is being treated as “(Canceled)”. 

Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-207322 in view of CN 208142271U and CN 101164216.
Regarding claims 1 and 10, JP ‘322 is directed to a battery comprising a battery cell assembly (battery cell body) (2) and a protection assembly (1) electrically connected to the negative side of the battery (Fig. 1, [0026] of translation).  The protection assembly comprises a breaker (PTC element 5) connected in parallel with a unidirectional conduction element (diode 
JP ‘322 does not expressly teach that the battery cell assembly comprises a first “tab” to which the protection assembly is connected, or a second tab, as recited in claims 1 and 10.  The reference further does not expressly teach a sealing portion (claims 1 and 10) or that the first and second leads protrude out of the sealing portion. 
CN ‘271 is directed to a battery comprising a battery cell body (1) and a breaker (20) (e.g., PTC element) (see bottom of page 4 of translation) wherein a first tab (11) of the battery is connected to one terminal of the breaker and a first conductive lead (“turn out piece” 24) is connected to a second terminal of the breaker (Fig. 3, middle of page 3 of translation). The battery further comprises a second tab (12) of the opposite polarity, wherein both tabs protrude through a sealing portion (10).
The position is taken that the elements as claimed were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use a first tab to connect the first terminals of the diode and breaker of JP ‘322 with the battery.  It is further noted that JP ‘322 suggests a pouch type battery in [0026] (protection circuit is “molded with resin” on the outer surface of the battery) but is not explicit about the shape of any electrical connectors such 
Modified JP ‘322 does not expressly teach that the breaker and unidirectional conduction element  are “located on” the first tab, as recited in claims 1 and 10 (CN ‘271 discloses that the breaker 20 is located beside the first tab in Figures 3 and 4). 
CN 101164216 is directed to a battery pack having a battery (10) having a positive electrode terminal (11) and a negative electrode terminal (12), wherein a PTC element (510) in parallel with a resistor (521) are located on the positive electrode terminal (see Fig. 13, [0018]).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In particular, CN ‘216 provides evidence that it was known in the art to provide a protection assembly (breaker/PTC) directly “on” a terminal/lead structure.  Thus, it would have involved only routine skill in the art to perform such a modification of JP ‘322 as modified by CN ‘271.  The artisan could have easily moved the position of the breaker of CN ‘271 (Fig. 4 thereof) to be located “on” the first tab as disclosed by CN ‘216.  Accordingly, claims 1 and 10 would be rendered obvious. 
Regarding claim 3, this claim recites that both the breaker and the diode are disposed on a surface of the first tab and secured with insulating glue.  CN ‘271 teaches that an insulating bonding member (4) adheres its breaker to the sealed edge 10 (middle of page 3, Figs. 1 and 2).  
Regarding claims 4 and 12, these claims recite a second unidirectional conduction element (diode) in the same location and orientation as the first unidirectional conduction element.  Such limitation is not considered to distinguish over the references.  Pursuant to MPEP 2144.07 cited above, it has been held that the duplication of parts is generally not considered to distinguish over a prior art reference.
Regarding claim 7, this claim recites that the first tab is a positive tab and that the first device terminal(s) (as best this limitation is understood) are positive terminals.  Although it appears that the “first tab” of JP ‘322 is a negative tab and the negative terminals of the devices are connected to this tab, the position is taken that the same effect could be achieved by having the protection assembly in the reverse polarity, that is, the positive terminals of the devices connected to the positive tab of the battery.  The mere rearrangement of parts of a prior art reference is generally not considered to confer a patentable distinction (MPEP 2144.07).  
Regarding claim 9, which recites the resistance values of the breaker and diode, it is noted that JP ‘322 appears to teach a breaker resistance value (300 milliohms) that is higher the range specified in claim 9 ([0023], breaker is element 5).  However, the position is taken that the resistance value of the breaker and also the diode can be easily manipulated according to the needs of the skilled artisan.  The cited passage also discloses that another breaker (3) which is located in series has a resistance of 30 milliohms, which is closer to the range specified in the .


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-207322 in view of CN 208142271U and CN 101164216 as applied to claims 1-4, 7, 9-12, and 15 above, and further in view of CN 202084609U.
Modified JP ‘322 does not expressly teach that the battery pack is formed by stacking the batteries and that a first adapter plate electrically connects the first tabs and a second adapter plate electrically connects the second tabs as recited in claim 19.
CN ‘609 is directed to a battery pack comprising flexible lithium ion batteries (21).  The batteries comprise tabs (12, 12) that are electrically connected to respective adapters (bus bars 3) ([0029], Figs. 3, 7, 8).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use the adapters of CN ‘609 with the battery pack of modified JP ‘322.  Further regarding the limitation that a second conductive lead is connected with the second adapter plate, it is known in the art to provide electrical connection structures for connection of bus bars to external battery pack terminals.  Accordingly, the limitation reciting a second conductive lead is not considered to distinguish over the references.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered, but are not persuasive insofar as they apply to the present rejection.  Applicant states that “a combination of the teachings of the cited references does not result in or suggest the presently claimed invention.”  Specifically, it is stated that “claim 1 has been amended to set forth that the battery cell assembly comprises a first tab, a second tab, a first conductive lead, a sealing portion and a battery cell body, the first tab and the second tab penetrating out from the sealing portion.  Furthermore, claim 1 sets forth that the protection assembly is located on and connected to the first tab.”  However, in response, it is set forth in the rejection above how the secondary reference (CN ‘271) discloses the first tab, second tab, first conductive lead, sealing portion, and battery cell body, wherein the first tab and the second tab penetrate out from the sealing portion; and how the reference can be combined with JP ‘322.  In addition, CN ‘216 is newly relied upon for the teaching of the protection assembly being located on and connected to the tab when combined with modified JP ‘322.  As such, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 12, 2021